GILBERT, Circuit Judge
(concurring). In its essential features, the cause of suit pleaded in the complaint is one to quiet title to rekl estate. The plaintiff has acquired by conveyance the title to land which its predecessor in interest had subjected to a mortgage. The mortgage lien has expired by limitation, but the deed,-which was intended as a mortgage, and the subsequent conveyances of the land constitute a cloud upon the plaintiff’s title. The plaintiff must, in equity, pay the mortgage debt in order to obtain the relief which it seeks. Its right to seek and obtain that relief does not depend, however, upon an assigned chose in action, but upon a deed of real estate. Said the court in Brown v. Fletcher, 235 U. S. 589, 35 Sup. Ct. 154, 59 L. Ed. 374:
“Tliere- was no intent to prevent assignees and purchasers of property from maintaining an action in the federal court to recover such property, even though the purchaser was an assignee and the deed, might, in a sense, be called a chose in action. * * * Assuming that the transfer was not color-able or fraudulent, the federal statutes have always permitted the vendée or assignee to sue in the United States courts to recover property or an interest in property when the requisite value and diversity of citizenship existed.”
The decision in that case is authority also for the proposition that section 24 of the Judicial Code was not intended to bring about any change in the law, but was intended merely as a continuation of the existing statute. Said the court:
“In continuing the statute Congress also carried forward the construction that the restriction on jurisdiction applied to suits for damages for breach of contract, but did not apply to suits for a breach of duty nor for a recovery of things.”
That statute has been held applicable to cases where the plaintiff has acquired by assignment the right to foreclose a mortgage (Sheldon v. Sill, 8 How. 441, 12 L. Fd. 1147; Blacklock v. Small, 127 U. S. 96, 8 Sup. Ct. 1096, 32 L. Ed. 70; Kolze v. Hoadley, 200 U. S. 76, 26 Sup. Ct. 220, 50 L. Ed. 377), and to suits to compel specific performance of *641a contract (Plant Investment Co. v. Key West Railway, 152 U. S. 71, 14 Sup. Ct. 483, 38 L. Ed. 358; Shoecraft v. Bloxham, 124 U. S. 730, 8 Sup. Ct 686, 31 L. Ed. 574; Deshler v. Dodge, 16 How. 622, 14 L. Ed. 1084), but not to actions to recover the possession of a specific chattel or damages for its wrongful caption or detention (Deshler v. Dodge, 16 How. 622, 14 L. Ed. 1084; Ambler v. Eppinger, 137 U. S. 480, 11 Sup. Ct. 173, 34 L. Ed. 765; Buckingham v. Dake, 112 Fed. 258, 50 C. C. A. 492), nor to actions arising upon breach or performance of a contract, occurring after its assignment (American Colortype Co. v. Continental Co., 188 U. S. 104, 23 Sup. Ct. 265, 47 L. Ed. 404; Paige v. Town of Rochester [C. C.] 137 Fed. 663; Oak Grove Const. Co. v. Jefferson County, 219 Fed. 858, 135 C. C. A. 528).
Said the court in Corbin v. County of Black Hawk, 105 U. S. 659, 665, 26 L. Ed. 1136:
“Tlie contents of a contract, as a eliose inaction, in the sense of section 629. are the rights created by it in favor of a party in whose behalf stipulations are made in it which he has a right, to enforce in a suit founded on the contract; and a suit to enforce such stipulations is a suit to recover such contents.”
And the court further said:
“'.Che obligation or the promise contained in a contract is its contents, when suit is brought to enforce such obligation.”
And while the court in that case held that the promise to receive money stipulated in a contract to be paid by purchasers of land as a foundation lor their right to receive title thereto is of the essence of the contract, and that a suit to compel the acceptance of that money is a suit to enforce such promise, therefore is a suit to recover the contents of the contract, that principle does not apply to the present case, for the reason that here there is no existing promise or contract to pay the mortgage debt. If there is an obligation upon the plaintiff to pay that debt, it rests, not upon a contract to pay it, but it is imposed as a condition for obtaining the desired relief pursuant to a principle of equity which requires that the plaintiff, while seeking relief, shall do that which justice requires of it, the payment of a debt, although the obligation to pay it lias expired by limitation, and could not be enforced at law. Raynor v. Drew, 72 Cal. 308, 13 Pac. 866; Baker v. Fireman’s Fund Ins. Co., 79 Cal. 34, 21 Pac. 357; Hall v. Arnott, 80 Cal. 348, 22 Pac. 200.